Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and rejected. Claims 1, 3, 7-9, 15, and 19 are amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 8, “stuck” should be corrected to “struck”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  at line 8, “stuck” should be corrected to “struck”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, US 2017/0330764 A1 in view of Hausmann, US 2010/0099271 A1, Tsuji, US 2016/0172530 A1, and Lee, US 2011/0177669 A1.
	Regarding claims 1 and 6, Lai teaches a semiconductor processing method (a process that may be used in the fabrication or manufacture of semiconductor devices, 0067) comprising: 
2generating a plasma from a deposition precursor in a processing region of a 3semiconductor processing chamber (where an RF power supply activates one or more gas species in a plasma processing chamber, understood to include a processing region, for processing a wafer to ignite plasma, where the gas species may be used for ALD or CVD processes, i.e. deposition processes, such that the gases are understood to be deposition gases or precursors, 0041), wherein the plasma is initially struck and generated at a delivered power within 4a first period of time, and wherein plasma power is delivered from a power source operating at a 5first duty cycle (where the plasma is ignited in a first mode from a RF power supply to provide a first plasma condition and is then transitioned to a second mode by ramping the RF power or the duty cycle, abstract and 0008, indicating that the plasma is initially struck at a first plasma condition since it is ignited at the first condition and has a first power from the power source, where the first mode has a duty cycle that is either 100% or a first pulsed duty cycle, 0006 and 0009, where the first plasma condition is indicated as being delivered for a first period of time, Fig. 1A-C); 
6transitioning the power source from the first duty cycle to a second duty cycle 7after the first period of time (where the first plasma condition is transitioned to a second plasma condition having a second duty cycle that is different from the first duty cycle, 0009, where the transition is done after the first period of time, i.e. after the first plasma mode, Fig. 1A-C).
They do not teach depositing a layer on a substrate in the processing region of the semiconductor processing chamber from the generated plasma. Lai does teach that the process can be beneficial for applications including CVD (0027). They teach that the duty cycle can range from 1% and about 99% (0011), where the pulsing frequency can be anywhere between about 10 Hz and about 200 kHz (0042).
Hausmann teaches a method for forming a silicon-based dielectric film on a substrate with a single deposition process operation using PECVD (abstract). They teach that the pulse plasma allows enhanced control, efficiency, and product quality of the PECVD process and reduces the deposited film thickness per unit of time that the RF power of the plasma is on to yield silicon-based dielectric films that are both thin and conformal (abstract). They teach that silicon-based dielectric films are generally silicon nitride or silicon oxide with thicknesses from 5 to 10 nm, i.e. 50-100 angstroms (0017). They teach that a disadvantage of PECVD is that the desired film may be deposited so fast that it is difficult to control the process and results in poor step coverage (0019). They teach that by pulsing the plasma, the thickness is reduced per deposition time, making the deposition process more controllable and reducible to yield both thin and conformal films (0020). They teach providing a semiconductor device substrate in a deposition chamber and depositing a silicon-based dielectric film with a PECVD process using a pulsed plasma (0027). They teach that the RF power generators are not capable of sustaining a plasma at duty cycles lower than 15% or pulse frequencies greater than 500 Hz, but that further improvements in the silicon-based dielectric films might be observed using pulsed PECVD processes with further decreases in duty cycle when generators capable of higher frequencies and lower duty cycles become available (0035). Therefore, Hausmann teaches that it is desirable to use pulsed PECVD processes for depositing silicon-based films where the thickness is reduced per deposition time by pulsing the plasma and where having a duty cycle lower than 15% can provide further improvements in film deposition and where deposition is desirable on semiconductor device substrates.
Tsuji teaches a method for producing a semiconductor light receiving device including forming a deposited layer on a mesa structure by supplying a silicon raw material, where the deposited layer contains silicon (abstract). They teach that the deposited layer is an amorphous silicon layer formed by introducing an inorganic silane gas into a plasma CVD apparatus and performing plasma discharging (0049). They teach that the amorphous silicon film has a thickness of 1 nm or less, where the deposition rate is preferably controlled to be 10 nm/min or less (0049). Therefore, Tsuji teaches depositing an amorphous silicon film by PECVD having a thickness of 1 nm or less, where the deposition rate is controlled to be 10 nm/min or less, indicating a lower deposition rate is desired.
From the teachings of Hausmann and Tsuji, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai to have deposited an amorphous silicon film for a semiconductor device having a thickness of 1 nm or less (10 angstroms or less) as in the process of Tsuji using the plasma process with a pulsed plasma having a duty cycle of less than 15% because Lai provides a process where the duty cycle can range from 1% and about 99% and where the pulsing frequency can be anywhere between about 10 Hz and about 200 kHz, such that the process is capable of duty cycles of less than 15% and pulsing frequencies greater than 500 Hz, Hausmann teaches that such pulsed plasma conditions can provide further improvement in deposition control and conformality of silicon-based film deposition for thin films due to the lower deposition rate of pulsed plasmas, and Tsuji teaches that it is desirable to have an amorphous silicon film with a thickness of 1 nm or less deposited by PECVD with a lower deposition rate such that it will be expected to provide the desired and predictable result of depositing a thin amorphous silicon film with a thickness of 1 nm or less (10 Angstroms or less) having improved control and conformality for semiconductor processing, i.e. for a semiconductor light receiving device. Therefore, Lai in view of Hausmann and Tsuji suggest depositing an amorphous silicon layer having a thickness within the claimed range, i.e. 10 angstroms or less, where the plasma is initially struck and generated at a delivered power within a first period of time having a first duty cycle (i.e. CW) and is then transitioned to a second duty cycle (less than 15%) that overlaps the range of instant claim 6. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
They do not teach that the first period of time is based on a time until the plasma becomes stable after being struck. Lai teaches that short plasma strikes may require quick stabilization of the plasma, which may require quick impedance matching from the matching network (0054), suggesting that it is desirable to have a stabilized plasma. Lai also depicts the forward power, reflected power, and load power or delivered power, as being stable before switching to pulsing mode (0051-0053, Fig. 3, and Fig. 4).
Lee teaches methods for controlling microloading, such as within cell microloading between adjacent cells or isolated/dense microloading between areas of isolated or dense features during shallow trench isolation fabrication processes (abstract). They teach etching the substrate through a patterned mask layer using a plasma formed from a process gas to form one or more STI structure recesses on the substrate and pulsing the plasma for at least a portion of etching the substrate to control at least one of a depth or width of the one or more STI structure recesses (abstract). They teach forming the plasma by igniting a process gas by coupling RF power at a suitable frequency to the process gas within a process chamber under suitable conditions to establish the plasma (0024). They teach that following the ignition and formation of the plasma, and throughout the etch process, the plasma may be pulsed (0026). They teach that the pulsing condition, e.g. duty cycle or pulse frequency, may be varied to facilitate control over the depth or width of STI structure recesses during etching (0028 and 0030). They teach that the plasma may be maintained in a continuous wave for a first period of time, followed by a period of time during which the plasma is pulsed (0030). They teach that after ignition and stabilization of the plasma, the plasma may then be pulsed by the above methods for a period of about 3 to about 300 seconds (0030). Therefore, Lee teaches that it is desirable to ignite a plasma in CW mode, allow the plasma to stabilize, and then to pulse the plasma.
From the teachings of Lai and Lee, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann and Tsuji to have initially struck and generated the plasma in CW mode for the first period of time, allowed the plasma to stabilize during the first period of time, and then to have transitioned the plasma to the second duty cycle, i.e. the pulsing cycle, for deposition of the thin film because Lee indicates that it is desirable to generate a plasma in CW mode, allow it to stabilize, and then to pulse the plasma and Lai depicts the forward, delivered, and reflected power as stable before changing to a pulsed mode such that it will be expected to provide the desired and predictable result of successfully generating and transitioning the plasma to the first and second duty cycles where the thin film can be deposited using the pulsed plasma. Therefore, in the process of Lai in view of Hausmann, Tsuji, and Lee the plasma will be initially struck and generated at a delivered power within a first period of time at a first duty cycle (CW) where the first period of time is based on a time until the plasma becomes stable after being struck and then the power source will be transitioned to the second duty cycle (less than 15%) after the first period of time for depositing a thin film with a thickness of 10 angstroms or less.
Regarding claim 2, Lai in view of Hausmann, Tsuji, and Lee suggest the limitations of instant claim 1. Lai further teaches that the selected RF power can be between about 0 W and about 20000 W (0033). They also teach ramping the RF power down during the transition process (0033). Therefore, since they teach that the power can be in a range of 0-20000 W, where the power can be ramped down, where the duty cycle is 15% or less, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the effective RF power during the process so as to provide an effective power range within the claimed range because Lai indicates that the power can be varied during the process where the power range includes a range overlapping the claimed range such that by optimizing the effective power to be within the claimed range it will be expected to provide a desirable plasma power and energy for depositing the silicon-containing film. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Lai in view of Hausmann, Tsuji, and Lee suggest the limitations of instant claim 1. Lai further teaches that the first plasma mode can be provided by igniting a CW plasma, i.e. plasma having a duty cycle of 100% (0009, 0035, and Fig. 1A-C), such that the first duty cycle will be within the claimed range. Lee also indicates generating the plasma using CW and then transitioning to pulsed plasma (0030). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Hausmann, Tsuji, and Lee as applied to claim 1 above, and further in view of Goodwin, US 2008/0118734 A1.
	Regarding claim 2, Lai in view of Hausmann, Tsuji, and Lee suggest the limitations of instant claim 1. Lai further teaches that the selected RF power can be between about 0 W and about 20000 W (0033). They also teach ramping the RF power down during the transition process (0033). Hausmann teaches forming the silicon-based dielectric films by PECVD using silicon precursors such as silane and TEOS (0029). Tsuji teaches that the silicon raw material may contain at least one of SiH4 and Si2H6 and that it may contain tetraethoxysilane (TEOS) (0027-0028), such that the silicon precursors include silane and TEOS.
	They do not teach the average power of the process.
	Goodwin teaches a method for forming an active material containing coating on a substrate by introducing one or more gaseous or atomized liquid and/or solid coating-forming materials with undergo chemical bond forming reactions within a plasma environment into an atmospheric or low pressure non-thermal equilibrium plasma discharge and/or an excited gas stream resulting therefrom, and exposing the substrate to the resulting mixture of atomized coating-forming materials which are deposited onto the substrate surface to form a coating (abstract). They teach depositing the coatings by PECVD (0001). They teach that suitable inorganic coating-forming materials include silicon-containing materials such as silanes (0053). They teach that the plasma may be operated in either continuous mode or pulse mode (0085). They teach that the power of the electrode system may be between 1 and 100 W, but preferably is in the region of from 5 to 50 W (0088). They teach that it is particularly preferred to use a pulsed plasma treatment process that has an on time and off time such that a very low average power is applied, such as less than 10 W or preferably less than 1 W (0089). Therefore, Goodwin teaches depositing silicon-containing coatings from precursors such as silanes using PECVD with a pulsed plasma, where it is desirable for the average or effective power to be 10 W or less.
	From the teachings of Goodwin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann, Tsuji, and Lee to have used an average or effective power ranging from 10 W or less because Goodwin teaches that such an average power is suitable for deposition of a silicon-containing film using silanes by a PECVD process and the range overlaps the power range suggested by Lai such that it will be expected to provide a suitable average power for the deposition of the amorphous silicon film. Therefore, Lai in view of Hausmann, Tsuji, Lee, and Goodwin suggest using an effective power overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Hausmann, Tsuji, and Lee as applied to claim 1 above, and further in view of Wolden, US 2015/0118487 A1.
Regarding claims 3 and 4, Lai in view of Hausmann, Tsuji, and Lee suggest the limitations of instant claim 1. Lai further teaches that process recipes can call for less than 10 seconds of operation in the CW plasma mode and less than 10 seconds of operation in the pulsing mode (0027). As noted above, Hausmann teaches using pulsed plasma for the deposition of the silicon-containing film for more control over the deposition due to the reduced thickness per deposition time (0020), where the deposition rate is a function of the duty cycle (Fig. 6a-b). Further, Tsuji suggests depositing the film to a thickness of 10 Angstroms or less, where it is desirable to have a deposition rate of 10 nm/min or less (0049), such that the deposition time for the film will overlap the range of greater than or about 2 seconds (i.e. depositing the film with a thickness of 10 Angstroms at 10 nm/min would take 6 seconds, depositing a film of 1 Angstrom at 10 nm/min would take 0.6 seconds). Further, the suggestion of Lai in view of Hausmann, Tsuji, and Lee is to ignite the plasma in the continuous mode and then to transition to the pulsed mode for the controlled deposition of the film using the second plasma mode with the duty cycle of 15% or less since Lai indicates that the process involves igniting in the CW mode and then decreasing the duty cycle. 
They do not teach the time needed to stabilize the plasma.
Wolden teaches methods for manufacturing metal dichalogenide materials (abstract). They teach using PECVD for film deposition (0011). They teach that at ignition, plasma quickly stabilizes within about 0.5 seconds (0154). Therefore, Wolden indicates that a plasma for PECVD can be stabilized within about 0.5 seconds.
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first time period to be within the claimed range so as to have provided a fast stabilization of the plasma prior to pulsing so as to improve the efficiency of the process and because Wolden indicates that a plasma can be ignited and stabilized within about 0.5 seconds, indicating that plasma can stabilize after ignition within the claimed time frame. Therefore, Lai in view of Hausmann, Tsuji, Lee, and Wolden suggest optimizing the first time period to be within the claimed range. 
Since the suggestion is to deposit the film using the pulsed mode for more control, where the deposition rate is dependent on the duty cycle, and Tsuji suggests depositing the film at a rate of 10 nm/min or less it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the process to have the second period of time longer than the first and to have provided a deposition rate in the range of 10 nm/min or less so as to provide quick stabilization and slow deposition of the film during the pulsed mode that provides better conformality and control and further to have provided the deposition rate desired by Tsuji, where the time for depositing the film using the pulsed plasma will overlap the claimed range. Therefore, Lai in view of Hausmann, Tsuji, Lee, and Wolden suggest optimizing the first time period to be within the range of claim 3 where the first and second time periods are optimized so that the second time period is longer than the first using the overlapping range suggested by Tsuji to provide fast plasma stabilization and more controlled deposition of the thin film within the second time period. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Hausmann, Tsuji, and Lee as applied to claim 1 above, and further in view of Morita, JP 2001237466 A.
	The following citations for Morita, JP 2001237446 A are in reference to the machine translation provided by Espacenet.
Regarding claims 7 and 8, Lai in view of Hausmann, Tsuji, and Lee suggest the limitations of instant claim 1. Lai teaches that when making the transition from the first mode to the second mode, the forward power remains relatively constant (0053 and Fig. 4). They depict the forward power, load power, and reflected power as being relatively constant in the CW mode before making the transition to pulsing (0051-0053, Fig. 3, and Fig. 4). 
They do not teach that the plasma is determined to be stable when a plasma characteristic has a variation of about 10% or less.
	Morita teaches a third layer deposited on a substrate made of polycrystalline silicon deposited by PECVD (0007 and 0012). They teach generating an extremely stable plasma where almost no change in incident power (understood to be forward or applied power) and reflected power with time was observed (0067). Therefore, Morita indicates that a stable plasma is one in which there is almost no change in forward and reflected power.
	From the teachings of Morita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether the plasma is stable based on the forward and reflected power, where the powers are optimized to have variations within the claimed range or to have variations as close to zero as possible to minimize the variations because Morita indicates that stable plasmas have almost no change in the incident (forward) power and the reflected power such that by analyzing the variations in the forward and reflected power so that they are as close to zero as possible it will be expected to provide a suitable determination as to whether plasma stability has been reached so that the transition to the second duty cycle can be started. Therefore, Lai in view of Hausmann, Tsuji, Lee, and Morita suggest optimizing the variations in forward power and reflected power to be within the claimed range for determining plasma stability. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	
Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, US 2017/0330764 A1 in view of Hausmann, US 2010/0099271 A1, Tsuji, US 2016/0172530 A1, Fukada, US 2018/0277338 A1, and Wang, US 6,281,146 B1.
	Regarding claims 9, 10, and 14, as discussed above for claim 1, Lai in view of Hausmann and Tsuji provide the suggestion of depositing an amorphous silicon film (claim 14) having a thickness of 10 Angstroms or less using pulsed plasma CVD where the plasma is generated at a first duty cycle and transitioned to a lower duty cycle to deposit the thin film having improved control over the deposition thickness where the method is a semiconductor processing method, plasma is generated from a deposition precursor, and deposition occurs in a processing region of a semiconductor processing chamber.
	Lai further teaches that the power is ramped down without quenching the plasma (abstract, 0033, and Fig. 1B). They teach that the power and duty cycle can both be ramped (abstract). Therefore, Lai provides a method of decreasing the power of the plasma from a first peak level, i.e. the initial level.
	They do not teach transitioning the power source from the first power source to the second peak power level and depositing the film.
Fukada teaches a processing method (a plasma generation method to generate and maintain plasma, abstract) comprising: 
generating a plasma in a processing region of a 3processing chamber, wherein the plasma is generated at a delivered power within 4a first period of time, and wherein plasma power is delivered from a power source operating at a 5first peak power level (a plasma generation method to generate and maintain plasma by supplying predetermined power that is lower than a normal power to a plasma generator, where plasma of an ignition gas is generated by supplying the normal power to the plasma generator for a period of time, where plasma is provided from a RF power source, 0009, 0028, 0031-0033, and Fig. 1, such that the normal power is a first peak power level since it is the power level of the generator, where the plasma is provided to a processing region of a plasma processing apparatus or chamber, 0023 and 0058) and
6transitioning the power source from the first power level to a second peak power 7level after the first period of time (where a power input to the plasma generator is decreased after the first period of time, 0009, 0031-0040, and Fig. 1, such that the power source is transitioned to a second peak power that is lower than the first peak power after the initial first period of time).
Fukada teaches that usually, plasma generators are configured to generate plasma when predetermined power is supplied, where even if the plasma is generated once by supplying the usual power to the plasma generator, when the supplied power is lowered to decrease the intensity of the plasma after generation the plasma is sometime extinguished (0006). Fukada further teaches that stabilization of the plasma is awaited while the power is maintained at an intermediate level before changing it (0034, 0036, 0038, 0040-0041, and Fig. 1). They depict igniting the plasma where the power is constant for a period of time (Fig. 1). Therefore, Fukada indicates that generally plasma generators require a normal power for generation, where the power is desirably decreased for plasma processing without extinguishing or quenching the plasma, where such a process can be successful by ramping down the power as indicated in Fig. 1 and where the plasma is stabilized at the intermediate levels before decreasing the power.
Wang teaches a method for forming a silicon containing microelectronic layer by PECVD using a sufficiently low plasma power so as to form a film having enhanced thickness uniformity (abstract, Col. 3, lines 31-44, and Col. 4, lines 53-55). They teach that the RF plasma source power is preferably from about 50 to 200 W (Col. 6, lines 44-65). They teach that a lower plasma power within the PECVD reactor chamber is needed to provide a lower deposition rate for a thinner silicon oxide dielectric layer (Col. 13, lines 15-31). Therefore, Wang teaches that it is desirable to use a lower power for PECVD deposition of a silicon-containing film so as to form a thinner film.
From the teachings of Fukada and Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann and Tsuji to have generated the plasma using a first peak power and then to have ramped the power down when changing the duty cycle to have provided plasma at a lower power because Lai indicates that their process is capable of ramping down the power and changing the duty cycle without extinguishing or quenching the plasma, Fukada teaches that plasma generators need a normal power for plasma generation and then the power can be decreased for processing, Tsuji teaches that it is desirable to form a thin amorphous silicon film by pulsed PECVD, and Wang teaches that using a low power during PECVD is desirable for forming a thin film such that it will be expected to provide the desired and predictable result of supplying sufficient power to generate the plasma followed by decreasing the power and duty cycle for depositing the thin silicon-containing film without quenching or extinguishing the generated plasma. Therefore, Lai in view of Hausmann, Tsuji, Fukada, and Wang suggest transition the power source form a first peak power that is used to ignite the plasma from the deposition gas for a first time period to a second peak power that is lower than the first peak power level, where the deposited film has a thickness within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Further, since Fukada teaches that it is desirable to stabilize the plasma before decreasing the power, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first period of time based on a time until the plasma becomes stable after being struck because it will provide a stable plasma before the power is decreased as Fukada indicates is desirable and then transitioning to the second time period in which the deposition of the film will be more controlled using the lower pulsed power. 
	Regarding claim 12, Lai in view of Hausmann, Tsuji, Fukada, and Wang suggest the limitations of instant claim 9. Lai further teaches that the pulsing frequency can be between about 10 Hz and about 200 kHz (0042). Therefore, the pulsing frequency in the process of Lai in view of Hausmann, Tsuji, Fukada, and Wang will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Hausmann, Tsuji, Fukada, and Wang as applied to claim 9 above, and further in view of Hudson, US 2017/0076955 A1.
	Regarding claim 11, Lai in view of Hausmann, Tsuji, Fukada, and Wang suggest the limitations of instant claim 9. Lai further teaches that RF power can range between about 0 W and about 20000 W (0033). 
	They do not teach that the first power level (the power level at which the plasma is generated) is less than or about 60 W.
	Hudson teaches methods for etching and depositing material on a substrate (abstract). They teach that the deposition may be done by CVD (0048). They teach that RF frequency may be used to generate a plasma for CVD where the RF power used to generate the plasma may be between about 50-2000 W (0090). Therefore, Hudson teaches that plasma can be generated using a power in the range of 50-2000 W.
	From the teachings of Hudson, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann, Tsuji, Fukada, and Wang to have generated the plasma using a first plasma peak power of 50-2000 W because Fukada indicates that a normal power is generally required to generate a plasma and Hudson indicates that plasma can be successfully generated in a range of 50-2000 W such that it will be expected to provide a suitable power range for generating or igniting the plasma for lower power plasma processing. Therefore, Lai in view of Hausmann, Tsuji, Fukada, Wang, and Hudson suggest using a first peak power level overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Hausmann, Tsuji, Fukada, and Wang as applied to claim 9 above, and further in view of Goodwin, US 2008/0118734 A1.
	Regarding claim 13, Lai in view of Hausmann, Tsuji, Fukada, and Wang suggest the limitations of instant claim 9. Lai further teaches that the selected RF power can be between about 0 W and about 20000 W (0033). They also teach ramping the RF power down during the transition process (0033). Hausmann teaches forming the silicon-based dielectric films by PECVD using silicon precursors such as silane and TEOS (0029). Wang teaches using a RF plasma power source ranging from about 50-200 W (Col. 6, lines 44-65).
	They do not teach the average power of the process.
	Goodwin teaches a method for forming an active material containing coating on a substrate by introducing one or more gaseous or atomized liquid and/or solid coating-forming materials with undergo chemical bond forming reactions within a plasma environment into an atmospheric or low pressure non-thermal equilibrium plasma discharge and/or an excited gas stream resulting therefrom, and exposing the substrate to the resulting mixture of atomized coating-forming materials which are deposited onto the substrate surface to form a coating (abstract). They teach depositing the coatings by PECVD (0001). They teach that suitable inorganic coating-forming materials include silicon-containing materials such as silanes (0053). They teach that the plasma may be operated in either continuous mode or pulse mode (0085). They teach that the power of the electrode system may be between 1 and 100 W, but preferably is in the region of from 5 to 50 W (0088). They teach that it is particularly preferred to use a pulsed plasma treatment process that has an on time and off time such that a very low average power is applied, such as less than 10 W or preferably less than 1 W (0089). Therefore, Goodwin teaches depositing silicon-containing coatings from precursors such as silanes using PECVD with a pulsed plasma, where it is desirable for the average or effective power to be 10 W or less.
	From the teachings of Goodwin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann, Tsuji, Fukada, and Wang to have used an average or effective power ranging from 10 W or less because Goodwin teaches that such an average power is suitable for deposition of a silicon-containing film using silanes by a PECVD process and the range overlaps the power range suggested by Lai such that it will be expected to provide a suitable average power for the deposition of the silicon-containing film, where it is also a lower power in the range provided by Lai such that it will be expected to provide a suitable low power process for depositing the thin silicon-based film. Therefore, Lai in view of Hausmann, Tsuji, Fukada, Wang, and Goodwin suggest using an effective power overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, US 2017/0330764 A1 in view of Hausmann, US 2010/0099271 A1, Fukada, US 2018/0277338 A1, Wang, US 6,281,146 B1, Ngo, US 6,686,232 B1, and Tu, US 5,962,344.
Regarding claims 15 and 20, as discussed above for claims 1 and 9, Lai teaches a process in which a plasma is generated with a first power and a first duty cycle for a first period of time and then the power and the duty cycle can be ramped or decreased. Hausmann teaches that pulsed plasma conditions with a duty cycle of less than 15% can provide further improvement in deposition control and conformality of silicon-based film deposition for thin films due to the lower deposition rate of pulsed plasmas, where the silicon-based films include silicon nitride. Fukada and Wang provide the suggestion to have generated the plasma using a first peak power and then to have ramped the power down when changing the duty cycle to have provided plasma at a lower power because Lai indicates that their process is capable of ramping down the power and changing the duty cycle without extinguishing or quenching the plasma, Fukada teaches that plasma generators need a normal power for plasma generation and then the power can be decreased for processing, and Wang teaches that using a low power during PECVD is desirable for forming a thin film such that it will be expected to provide the desired and predictable result of supplying sufficient power to generate the plasma followed by decreasing the power and duty cycle for depositing the thin silicon-containing film without quenching or extinguishing the generated plasma. Further, Fukada provides the suggestion to operate the plasma at the first power for a period of time until the plasma becomes stable after being struck.
They do not teach depositing a layer having a thickness within the claimed range and treating the layer as deposited with a treatment plasma.
Ngo teaches a thin silicon nitride layer that is deposited at an ultra-low deposition rate by PECVD by reducing the NH-3- flow range and/or reducing the SiH4 flow rate (abstract). They teach that the method is for manufacturing a semiconductor device (Col. 1, lines 43-49). They teach forming the silicon nitride layer to have a thickness of 100 angstroms or less where it is desirable to provide sub-layers having a thickness of about 20 angstroms or less (Col. 2, line 63 through Col. 3, line 8). Therefore, Ngo teaches it is desirable to form silicon nitride films by PECVD with thicknesses of 100 angstroms or less or sublayers with thicknesses of 20 angstroms or less in semiconductor manufacturing.
From the teachings of Ngo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann, Fukada, and Wang to have deposited a silicon nitride film with a thickness of 100 angstroms or less or one with sublayers of 20 angstroms or less because Ngo indicates that it is desirable to use PECVD to deposit such thin films using a low deposition rate and the process of Lai in view of Hausmann, Fukada, and Wang provides a PECVD method in which the deposition rate is lower due to the pulsing of the plasma so as to provide thin silicon-based films such as silicon nitride films such that it will provide the desired and predictable result of forming thin SiN films with thicknesses overlapping or within the claimed range (where the formation of a 20 angstrom or less sublayer will provide a sublayer having a thickness within the claimed range). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
	They do not teach plasma treating the SiN layer.

	Tu teaches a plasma treatment method used to form improved PECVD silicon nitride films in a single reactor, where after depositing a PECVD silicon nitride film a plasma treatment step is carried out (abstract). They teach that the plasma treatment in He, Ar, or a mixture of the two is used to densify the silicon nitride layer and to substantially reduce pinholes (abstract). They teach performing the plasma treatment between about 50 and 250 Watts (Col. 4, lines 52-62). Therefore, Tu teaches performing a plasma treatment on a silicon nitride layer for the benefits of reducing pinholes and densifying the layer, where the plasma treatment uses He as the gas and is done in the same chamber as the PECVD deposition of the silicon nitride film.
	From the teachings of Tu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Lai in view of Hausmann, Fukada, Wang, and Ngo to have performed a plasma treatment on the silicon nitride layer deposited by the PECVD process in the chamber by replacing the deposition plasma with a helium based plasma, i.e. from a treatment precursor comprising helium, because Tu indicates that such a treatment densifies and reduces pinholes in a silicon nitride layer such that it will be expected to provide the desired and predictable result of improving the deposited silicon nitride layer. 
Therefore, Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu suggest a semiconductor processing method comprising generating a plasma from a deposition precursor in a processing region of a semiconductor processing chamber (where since the deposition precursor generates the plasma in the chamber, this indicates that the deposition precursor is flowed into the processing region), generating a deposition plasma of the deposition precursor, wherein the deposition plasma is struck (ignited) with a first delivered power operating for a first period of time (i.e. the first peak power level) until the plasma becomes stable after being struck, and wherein the plasma is maintained with a second delivered power operating for a second period of time (where the power is transitioned to the second peak power level for a time to deposit the film without quenching or extinguishing the plasma such that it is maintained), and depositing a layer on the substrate in the processing region of the semiconductor processing chamber from the plasma, wherein the deposited layer has a thickness within or overlapping the claimed range and where the deposited layer is treated with a plasma comprising helium by replacing the deposition plasma with the treatment plasma in the processing region of the semiconductor processing chamber. 
Regarding claim 17, Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu suggest the process of instant claim 15. As discussed above for instant claims 5 and 6, the combination of Lai and Hausmann provide the suggestion of using a first delivered power having a duty cycle of more than 20% (i.e. 100% or CW mode) and the second delivered power having a duty cycle overlapping the claimed range (i.e. 15% or less). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 18, Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu suggest the process of instant claim 15. As noted above for instant claim 10, Fukada and Wang provide the suggestion of providing a first delivered power that has a power level or peak power level that is greater than a power level or peak power level for the second delivered power, where the plasma is generated at a normal or higher power level and then the power is decreased without extinguishing or quenching the plasma to provide more control over the deposition thickness.
Regarding claim 19, Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu suggest the process of instant claim 15. Hausmann teaches forming the silicon-based dielectric films by PECVD using silicon precursors such as silane and TEOS (0029). Ngo also teaches depositing the SiN film using silicon precursors such as SiH4 (Col. 2, lines 31-52). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used silane (SiH4) or TEOS in the process of Lai in view of Hausmann, Fukada, Wang, Ngo and Tu with the expectation of successfully depositing the silicon-containing layer since Hausmann and Ngo indicate that such precursors deposit silicon-containing layers by PECVD. Therefore, Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu suggest using a silicon-containing precursor as the deposition precursor. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu as applied to claim 15 above, and further in view of Wolden, US 2015/0118487 A1.
Regarding claim 16, Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu suggest the limitations of instant claim 15. Lai further teaches that process recipes can call for less than 10 seconds of operation in the CW plasma mode and less than 10 seconds of operation in the pulsing mode (0027). As noted above, Hausmann teaches using pulsed plasma for the deposition of the silicon-containing film for more control over the deposition due to the reduced thickness per deposition time (0020), where the deposition rate is a function of the duty cycle (Fig. 6a-b). Further, Ngo suggests depositing the film to a thickness of 100 Angstroms or less or 20 Angstroms or less for the sublayers. Ngo teaches that an acceptable deposition rate ranges from 400-600 angstroms/minute (Col. 1, lines 57-61), such that the deposition time for depositing a 100 angstrom or less film would range from 15 seconds or less and that for depositing a 20 angstrom or less film would range from 3 seconds or less. Further, the suggestion of Lai in view of Hausmann, Fukada, Wang, Ngo, and Tu is to ignite the plasma in the continuous mode and then to transition to the pulsed mode for the controlled deposition of the film using the second plasma mode with the duty cycle of 15% or less since Lai indicates that the process involves igniting in the CW mode and then decreasing the duty cycle. 
They do not teach the time needed to stabilize the plasma.
Wolden teaches methods for manufacturing metal dichalogenide materials (abstract). They teach using PECVD for film deposition (0011). They teach that at ignition, plasma quickly stabilizes within about 0.5 seconds (0154). Therefore, Wolden indicates that a plasma for PECVD can be stabilized within about 0.5 seconds.
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the first time period to be shorter than the second time period so as to have provided a fast stabilization of the plasma prior to pulsing so as to improve the efficiency of the process while providing a longer deposition time and because Wolden indicates that a plasma can be ignited and stabilized within about 0.5 seconds, where Ngo suggests depositing the films in a time period of 15 seconds or less or 3 seconds or less, i.e. a time range that overlaps one in which the deposition time is longer than the stabilization time. Therefore, Lai in view of Hausmann, Fukada, Wang, Ngo, Tu, and Wolden suggest optimizing the first time period to be shorter than the second time period. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered.
In light of the amendment to the specification, the previous drawing objections have been withdrawn.
In light of the amendments to the claims, Applicant’s arguments are considered persuasive and therefore the rejections have been modified as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718